[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                        ________________________
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-10119                    August 22, 2005
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________                CLERK

                      D. C. Docket No. 03-02779-CV-IPJ

JAMES RICHARD HURLEY,

                                                  Plaintiff-Appellant,

                                     versus

RACETRAC PETROLEUM, INC.,

                                                  Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (August 22, 2005)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     James Richard Hurley appeals the district court’s denial of equitable relief,

requested pursuant to the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. § 621 et seq., after a jury returned a verdict in favor of Hurley on his ADEA

claim, but awarded no damages. The jury also returned a verdict in favor of RaceTrac

Petroleum, Inc. (“RaceTrac”) on Hurley’s claim pursuant to the American with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. On appeal, Hurley argues that,

in light of the jury’s finding on his ADEA claim -- that RaceTrac discriminated

against him by failing to hire him based on his age -- the district court erred by

denying equitable relief.     After thorough review of the record and careful

consideration of the parties’ briefs, we affirm.

      The relevant facts are straightforward.      Hurley sued RaceTrac for age

discrimination (Count 1) and disability discrimination (Count 2), based on his

unsuccessful attempt to obtain employment with RaceTrac. In January 2003, Hurley

interviewed for employment with RaceTrac, at which time he completed a job

application. He subsequently attended an employee orientation session, during which

he completed a test on RaceTrac’s policies and procedures. At the behest of a

RaceTrac manager, he reported to the Trussville, Alabama store to pick up a work

schedule. At that time, he was informed that RaceTrac was not going to hire him. He

testified that he was told the decision was based on his age, 72 years old. Three

weeks later, Hurley filed a complaint with the Equal Employment Opportunity

Commission (“EEOC”), alleging age discrimination against RaceTrac for its failure

                                          2
to hire him. In May 2003, while the EEOC charge was pending, RaceTrac contacted

Hurley and offered him a job, which he refused.

      At trial, it was RaceTrac’s theory of defense that, in January 2003, it extended

a conditional offer of employment to Hurley, conditioned on his completion of

required paperwork. It further argued that the May 2003 offer was an unconditional

offer of employment, which Hurley unreasonably refused. RaceTrac contended that,

based on Hurley’s unreasonable rejection of the May 2003 job offer, he was barred

from recovering on his ADEA claim.

      The district court’s charge to the jury included the issuance of special

interrogatories. Hurley did not object to the court’s instructions to the jury or to the

special interrogatories. The interrogatories required the jury, in the event that they

found in favor of Hurley on any claim, to determine, inter alia, whether to award

damages to compensate for a net loss of wages and benefits to the date of trial. The

jury returned a verdict in favor of Hurley on Count 1 and in favor of RaceTrac on

Count 2. To the special interrogatory concerning damages to compensate for a loss

of wages and benefits, the jury responded “No” and indicated a “0” dollar amount to

be awarded.

      Hurley then moved for equitable relief, in the form of front pay or

reinstatement, based on the jury’s verdict in his favor on Count 1. The district court

                                           3
conducted a hearing on Hurley’s motion, at which it heard additional testimony from

Hurley concerning his earnings and the lack of benefits associated with his

independently-owned lawn care maintenance business, as well as his anticipated

earnings and benefits had RaceTrac hired him. During his testimony at the hearing

on equitable relief, as he had at trial, Hurley maintained that he continued to be

interested in working at RaceTrac during the relevant period.

       The district court denied Hurley’s motion, finding that the jury awarded no

back pay due to Hurley’s rejection of an unconditional offer of employment (a result

consistent with RaceTrac’s theory of defense at trial). In its order denying equitable

relief, the district court stated:

              The issue of whether the defendant’s employment offer to the
       plaintiff in May, 2003 was an unconditional offer of employment was
       squarely addressed in the court’s charge to the jury. The charge stated:

              The defendant maintains that it made an unconditional
              offer of employment to plaintiff on June 17, 2003. The
              plaintiff maintains that it was not an unconditional offer of
              employment as expressed in his letter to defendant on June
              18, 2003. If you find that defendant made an unconditional
              offer of employment, I charge you as follows:

              The unconditional offer of employment by the employer
              can toll or stop the continuing accrual of back pay liability.
              The plaintiff’s rejection of an unconditional offer of a job
              previously denied ends the accrual of back pay.




                                        4
             If you find the unconditional offer of employment made by
             RaceTrac to the plaintiff was rejected and plaintiff failed to
             offer any legitimate reason for rejecting RaceTrac’s
             unconditional offer of employment, then you must reduce
             the amount of plaintiff’s damages by the amount that
             would have been reasonably realized if the plaintiff had
             taken advantage of such an opportunity.

      The district court denied equitable relief, noting that, consistent with the

foregoing special interrogatory and the jury’s answers to it, the jury found that Hurley

(1) rejected an unconditional offer of employment; (2) did not provide a legitimate

reason for the rejection; and (3) therefore, was not entitled to back pay. As for

reinstatement or front pay, the court, citing our decision in Lewis v. Fed’l Prison

Indus., Inc., 953 F.2d 1277 (11th Cir. 1992), concluded that Hurley’s rejection of the

unconditional offer and the unreasonable basis for that rejection (that Hurley had

relied on his attorney’s advice that the offer was a settlement offer, not a job offer)

warranted denying equitable relief. This appeal followed.

      We review the district court’s decision to grant or deny equitable relief under

ADEA for abuse of discretion. See Farley v. Nationwide Mut. Ins. Co., 197 F.3d
1322, 1338 (11th Cir. 1999). The district court enjoys broad discretion in fashioning

an equitable remedy, so long as it is consistent with the statutory purposes of the

ADEA. Id. The ADEA authorizes a district court to award equitable relief to a

prevailing plaintiff. See 29 U.S.C. 626(b). However, “[t]he central purpose of [the

                                           5
statute] is to make the plaintiff “whole,” to restore the plaintiff to the economic

position the plaintiff would have occupied but for the illegal discrimination of the

employer.” Farley, 197 F.3d at 1338 (internal citation and quotation marks omitted).

      Consistent with the ADEA’s “make whole” purpose, “once liability for

harassment and constructive discharge on the basis of age is established, the injured

victim is presumptively entitled to back pay from the date of the discriminatory

discharge until the date of judgment, unless the victim obtains or could have obtained

substantially equivalent work before that time.” E.E.O.C. v. Massey Yardley

Chrysler Plymouth, Inc., 117 F.3d 1244, 1251 (11th Cir. 1997) (citing 29 U.S.C. §

626(b)) (emphasis added). Likewise, where a plaintiff requests reinstatement or back

pay, once an employer makes a “good faith” offer of reinstatement, a plaintiff who

rejects the offer forfeits his right to such equitable relief unless his refusal of the

employer’s offer was reasonable. Stanfield v. Answering Serv., Inc., 867 F.2d 1290,

1296 (11th Cir. 1989).

      We require a district court to articulate its rationale for denying legal or

equitable relief to a plaintiff who insists that such relief is necessary to make him

whole. See Verbraeken v. Westingouse Elec. Corp., 881 F.2d 1041, 1052 (11th Cir.

1989). Here, the district court concluded that RaceTrac’s May 2003 job offer was

reasonable and made in good faith. The court articulated its reason for denying

                                          6
equitable relief, that is, the jury accepted RaceTrac’s theory of defense that Hurley

refused an unconditional offer of employment. The district court found Hurley’s

reason for rejecting the offer unreasonable and, thus, concluded that he was not

entitled to equitable relief. Cf. Stanfield, 867 F.2d at 1295-96 (affirming denial of

equitable relief based on plaintiff’s unreasonable rejection of employer’s offer of

reinstatement). On this record, we can find no abuse of discretion.1

        AFFIRMED.




        1
          Hurley did not submit an application for attorneys’ fees, nor did he argue his entitlement to
fees at the hearing on his request for equitable relief (or otherwise object at any point), in the district
court. Accordingly, his argument that there was error based on the district court’s failure to award
fees is without merit. Cf. Novak v. Cobb County Kennestone Hosp. Auth., 74 F.3d 1173, 1177 (11th
Cir. 1996) (refusing to consider errors alleged for first time on appeal) (internal citation omitted).

                                                    7